                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

ANTWON T. MOONEY                                                        PLAINTIFF

V.                           CASE NO. 2:18-CV-127-BD

SOCIAL SECURITY ADMINSTRATION                                         DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED, with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 13th day of August, 2019.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
